DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,128,871. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 33-47 of the instant application are encoding or encoder claims reciting corresponding features of the decoding or decoder claims 1-15 of U.S. Patent No. 11,128,871, respectively. See claims chart below:
U.S. Patent No. 11,128,871
(Parent Application) Claim 1
Patent Application 17/405,244
(Instant Application-Cont.) Claim 33
A decoder which decodes a video, the decoder comprising:
An encoder which encodes a video, the encoder comprising:
circuitry; and memory coupled to the circuitry,
circuitry; and memory coupled to the circuitry,
wherein using the memory, the circuitry:
wherein using the memory, the circuitry:
obtains at least two items of prediction information for a first partition included in the video;
obtains at least two items of prediction information for a first partition included in the video;
derives at least one template from a plurality of neighboring samples which neighbor the first partition;
derives at least one template from a plurality of neighboring samples which neighbor the first partition;
calculates at least two costs, using the at least one template and the at least two items of prediction information;
calculates at least two costs, using the at least one template and the at least two items of prediction information;
using the at least two costs, (i) determines a first direction which is substantially perpendicular to a second direction in which a second partition is opposed to a third partition in the first partition
using the at least two costs, (i) determines a first direction which is substantially perpendicular to a second direction in which a second partition is opposed to a third partition in the first partition
and (ii) assigns one of the at least two items of prediction information to the second partition, and another of the at least two items of prediction information to the third partition split;
and (ii) assigns one of the at least two items of prediction information to the second partition, and another of the at least two items of prediction information to the third partition split;
and decodes the first partition according to the at least one splitting direction and the at least two items of prediction information.
and encodes the first partition according to the at least one splitting direction and the at least two items of prediction information.


Allowable Subject Matter
Claim 48 is deemed to be allowable because the conditional features of (i) selects a first direction which is substantially perpendicular to a second direction in which a second partition is opposed to a third partition in the first partition, the first direction selected from a third direction and a fourth direction, the third direction being a diagonal direction from a top-left corner of the first partition to a bottom-right corner of the first partition and the fourth direction being a diagonal direction from a top-right corner of the first partition to a bottom-left corner of the first partition, and (ii) assigns one of the at least two items of prediction information to the second partition, and another of the at least two items of prediction information to the third partition, the second partition and the third partition each having a non-rectangular shape are not disclosed in the prior art, and provide additional features beyond the claims of parent U.S. Patent No. 11,128,871. And conditional feature (ii) is not fairly disclosed or taught by the available prior art for reasons immediately set forth below.
Pending claims 33-47 have been fully searched and would be allowable subject to overcoming the outstanding double patenting rejection set forth above, at least for the same reasons that the corresponding claims in (parent) U.S. Patent No. 11,128,871 were allowed, because the instant claims are encoding or encoder claims reciting corresponding encoding or encoder features to the decoding or decoder features of the claims of (parent) U.S. Patent No. 11,128,871.
Namely, the closest prior art Zhou (US 10,645,398) and Chon (US 2016/0261886) fail to disclose or teach conditional feature (ii) assigns one of the at least two items of prediction information to the second partition, and another of the at least two items of prediction information to the third partition together with the features of the independent claims as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485        

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485       
    September 10, 2022